Citation Nr: 1525713	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide and other chemical exposure, as well as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter is on appeal from rating decisions in March, May and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This claim has been at times categorized as an application to reopen a claim that was initially denied in March, May and in August 2011.  However, as the Veteran submitted additional relevant evidence within the year following the last of these rating decisions, the claim never became final, and remains the decision on appeal.  See Buie v. Shinseki, 24 Vet. App. 242 (2011)

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran was physically present in the Republic of Vietnam.

2.  Ischemic heart disease was not noted during active duty service or for many years thereafter, and is not related to active duty service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide and other chemical exposure, as well as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about how he claims he was exposed to toxic herbicides in service and his symptoms since that time.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for ischemic heart disease, which he asserts is related to his toxic herbicide exposure while in the Republic of Vietnam.  In the alternative, he has also asserted that his ischemic heart disease may be related to jet fuel exposure and to his service-connected hearing disorders.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include cardiovascular-renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

As it is the Veteran's primary argument that his ischemic heart disease is attributable to toxic herbicide exposure, the Board addresses this aspect of the claim first.  VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, ischemic heart disease.  38 C.F.R. § 3.309(e).

After a review of all the evidence of record, the Board finds there is insufficient evidence in order to establish that the Veteran has ever been personally present in the Republic of Vietnam.  Specifically, the Veteran's personnel records reflect that he was assigned as an aircraft mechanic with the 60th Military Airlift Wing based at Travis Air Force Base (AFB) in California.  At his hearing before a Decision Review Officer in November 2011, he explained that he was trained to repair various transportation aircraft such as the C-130 "Hercules," C-133 "Cargo Master" and C-141 "Starlifter," all of which, he asserts, made routine trips to the Republic of Vietnam.  At his hearing before the Board in March 2015, he estimated that he was on the ground in Vietnam "60 to 75 times" as part of these flights.    

Unfortunately, none of the evidence the Veteran has submitted establishes a personal presence in Vietnam.  For example, his DD-214 reflects that he received three Air Force Outstanding Unit Awards, the most recent of which he received in November 1968.  While this award may imply working in an operational environment, it is not a personal decoration, and does not establish that he personally was in the Republic of Vietnam.  While the DD-214 also indicates that he served three months of foreign or sea service, this also does not represent evidence of presence in the Republic of Vietnam.  Finally, while he has submitted a resume that was prepared by the Air Force which lists service in Vietnam, this does not constitute an official record of service, and the Board finds it of limited probative value.  

Overall, the record supports that the Veteran served with distinction as a mechanic in the 60th Military Airlift Wing, and that his primary duties involved maintenance of such aircraft at Travis AFB.  While other evidence clearly establishes that the 60th Military Airlift Wing participated heavily in transporting personnel and equipment to Vietnam, there is simply no evidence to corroborate his assertion that he was on board these flights, or that in-flight operations was even something he participated in.  In this regard, the Board notes that none of his periodic evaluations mention in-flight activity or that he ever traveled.  

Therefore, even though the Veteran has provided rather specific recollections of being in Vietnam, such unsupported statements are insufficient by themselves to meet the evidentiary threshold for the Board to acknowledge presence in the Republic of Vietnam.  As such, service connection is not warranted on a presumptive basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for ischemic heart disease with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to ischemic heart disease while in service.  Significantly, the Veteran's separation physical examination in May 1969 fails to document any complaints of or observed symptoms related to ischemic heart disease.  Indeed, the Veteran has not asserted experiencing such symptoms in service.  

In fact, the post-service evidence does not reflect symptoms related to ischemic heart disease for many years after the Veteran left active duty service.  Specifically the first indication of ischemic heart disease was not until April 2010.  However, the 
Board emphasizes that this first indication of ischemic heart disease is approximately 41 years after he left active duty, well beyond the one year chronic disease presumptive period.  A basis for service connection on this basis is not presented.  As well, continuity is not established based on the clinical evidence of record, nor has the Veteran asserted that continuous symptoms have been present.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

First, there is no clinical evidence of record to indicate that the Veteran's ischemic heart disease is related to any aspect of his active duty service.  While he has argued on some occasions that it may be related to exposure to jet fuel in service, there are no clinical records in the claims file that suggests such a relationship. 

Finally, while the Veteran has asserted that his ischemic heart disease may be related to his service-connected hearing loss and tinnitus, a VA examiner evaluated this question in October 2013, and opined that the Veteran's ischemic heart disease was less likely than not related to his hearing disorders.  Specifically, the examiner stated that there was no known causal relationship between hearing disorders and ischemic heart disease.  

The Board has reviewed the article submitted by the Veteran in March 2013 that discussed a potential relationship between audiological disorders and heart disorders.  However, this article does not support the Veteran's argument.  Rather, the article merely suggests that low-frequency hearing loss could be an early indicator of ischemic heart disease.  It does not suggest that hearing loss causes ischemic heart disease, as the Veteran asserts.  

In considering this claim, the Board has also considered the statements made by the Veteran relating his ischemic heart disease to his active service, his asserted jet fuel exposure and his hearing disorders.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of ischemic heart disease.  See Jandreau, 492 F.3d at 1377, n.4.  Because ischemic heart disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's ischemic heart disease are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for ischemic heart disease, to include as due to toxic herbicide and other chemical exposure, as well as secondary to a service-connected disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


